Citation Nr: 0409980	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  02-06 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William Harryman, Counsel




INTRODUCTION

The veteran had active duty from September 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Board issued a decision in this case in February 2003, denying 
entitlement to an effective date prior to January 3, 2001, for the 
grant of service connection for post-traumatic stress disorder 
(PTSD) and to a total disability rating based on individual 
unemployability.  That decision noted that, although the veteran 
had also initially appealed the initial rating that had been 
assigned for PTSD, he had unambiguously withdrawn his appeal of 
that issue in the VA Form 9 received in April 2002.  That issue, 
therefore, is no longer on appeal, despite subsequent arguments by 
his representative.  The veteran appealed the February 2003 Board 
decision to the United States Court of Appeals for Veterans Claims 
(Court).  Pursuant to a Joint Motion of the parties, the Court 
issued an Order in October 2003 that dismissed the appeal of the 
issue concerning an earlier effective date for service connection 
for PTSD and vacated the Board's decision as to the issue 
concerning a total disability rating based on individual 
unemployability (TDIU), remanding the case to the Board.  
Accordingly, the TDIU issue is the only issue remaining for 
appellate consideration.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran reported on his claim for a TDIU, received in October 
2001, that he had earned over $10,000 during the previous year, 
although he was at that time unemployed because he was too 
depressed to work.  That income is generally considered to be more 
than marginal income.  

However, in May 2001, a VA psychiatric examiner commented that the 
veteran's psychiatric symptoms "contribute to his functioning at a 
very marginal level occupationally."  On the other hand, a VA 
clinic examiner stated in September 2001 that he was referring the 
veteran for possible retraining under VA's Vocational 
Rehabilitation program, indicating that that examiner believed 
that the veteran could sustain gainful employment.  

The Board believes that, considering the age of the above medical 
reports and the apparently divergent opinions of the examiners, a 
Remand is necessary to obtain the records of any subsequent 
medical treatment and the records of any VA Vocational 
Rehabilitation training, as well as a current examination with a 
medical opinion concerning the effect of the veteran's service-
connected disabilities on his ability to work.  

Therefore, this case is REMANDED for the following additional 
actions:

1.  The RO should request that the veteran furnish the names and 
addresses of all health care providers who have treated him for 
either of his service-connected disabilities since July 2001.  
With any needed signed releases, the RO should request copies of 
the records of all treatment identified by the veteran.  All 
records so obtained should be associated with the claims file.  
The RO should also associate with the claims file the veteran's VA 
Vocational Rehabilitation and Education folder, if any.  

2.  The RO should provide the veteran with notice as to the 
specific evidence and information that would help substantiate his 
claim, and should ensure full compliance with all notice and duty 
to assist provisions of the VCAA.  

3.  The RO should then schedule the veteran for a psychiatric 
examination.  The claims file must be made available to and must 
be reviewed by the examiner in conjunction with the examination.  
All indicated special tests should be completed.  The examiner's 
report should set forth in detail all current pertinent symptoms, 
clinical findings, and diagnoses.  The examiner should be 
requested to comment on the effect of the veteran's service-
connected disabilities on his ability to engage in substantially 
gainful employment.  The opinion should be supported by 
appropriate rationale.  

4.  Upon completion of the above requested actions, the RO should 
again consider the veteran's claim.  If action taken remains 
adverse to him, he and his accredited representative should be 
furnished a supplemental statement of the case and should be given 
an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in order.  
The veteran need take no action until otherwise notified, but he 
may furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to obtain 
clarifying information and to provide the veteran with due 
process.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





